DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17, 19-24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/21.
Applicant’s election without traverse of Group I, drawn to claims 1, 3-9,11, and 14-16 in the reply filed on 11/2121 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 9,981,535) in view of Tomforde et al. (US 6,000,748).
Ueno et al. (US 9,981,535) provides a method of assembling a vehicle, comprising the steps of: providing a chassis structure (vehicle body/16, Fig. 1); affixing a door structure (inner panel 34) to the chassis structure via a hinged attachment (22) at 
However, Tomforde et al. teaches attaching a door (4) via hinges to a vehicle chassis and attaching an external body panel (5) relative to the door (Fig. 4, Col. 4 lines 14-34).
Therefore, it would have been obvious to modify the method provided by Ueno et al. to include the step of attaching the external body panel relative to the door as taught by Tomforde et al. in order to provide a uniform joint spacing (Tomforde et al.: Col. 4 lines 30-34).
Claim 3: Ueno et al. provides the door structure (34) covers at least part of the door opening (12, Figs. 1-2).
Claim 4: Ueno et al. provides the door structure (34) covers at least the periphery of the door opening (12, Figs. 1-2).
Claim 7: Ueno et al. provides the chassis structure (vehicle body/16) comprises a chassis and at least one intermediate panel (54x), wherein the intermediate panel is affixed to the chassis via an adhesive fixing (Col. 8 lines 51-65).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 9,981,535) in view of Tomforde et al. (US 6,000,748) and Applicant’s admitted prior art (AAPA: specification :Page 1 line 15- Page 2 line 2).
Claim 5: Ueno et al. as modified by Tomforde et al. fails to explicitly disclose which the door structure has a seal which, when the door is closed, seals against the chassis structure.
However, AAPA teaches attaching a door seal to a door structure on the chassis (Page 1 lines 20-21).
Therefore, it would have been obvious to modify the method provided by Ueno et al. as modified by Tomforde et al. to include the seal as taught by AAPA in order to stop water ingress (AAPA: Page 1 lines 20-21).
Claim 6: AAPA teaches the chassis structure has a seal which, when the door is closed, seals against the door structure (Page 1 lines 20-21).
Allowable Subject Matter
Claims 8-9, 11, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	12/2/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726